                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Christopher Adam Tessinger,                                  C/A No. 8:18-cv-00157-JFA

               Petitioner,
                                                                       ORDER
v.

Warden FCI Williamsburg,

               Respondent.



       This matter is before the Court on Respondent Warden FCI Williamsburg’s

(“Respondent”) Motion to Dismiss or, in the alternative, for Summary Judgment (“Motion”) (ECF

Nos. 11, 12) as to Petitioner Christopher Adam Tessinger’s (“Petitioner”) Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”) (ECF No. 1). Petitioner, a federal

prisoner proceeding pro se, filed his Petition on January 19, 2018. (ECF No. 1). Respondent filed

the Motion on March 13, 2018, asking the Court to dismiss the Petition. (ECF Nos. 11, 12). On

March 14, 2018, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Petitioner was

advised to respond to the Motion and of the possible consequences of failing to adequately respond.

(ECF No. 13). Petitioner filed a Response to the Motion on April 11, 2018, and a Supplemental

Response on July 23, 2019. (ECF Nos. 17, 19).

       After reviewing the pleadings, the Magistrate Judge assigned to this action 1 prepared a

thorough Report and Recommendation (“Report”), which recommends Respondent’s Motion be



1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination remains
with this Court. Mathews v. Weber, 423 U.S. 261, 271 (1976). The Court is charged with making a de novo
determination of those portions of the Report and Recommendation to which specific objection is made,
granted and Petitioner’s Petition be denied. (ECF No. 21). The Report sets forth, in detail, the

relevant facts and standards of law on this matter (ECF No. 21), and the Court incorporates such

without a recitation. The Magistrate Judge filed the Report on August 6, 2018, and Petitioner was

advised of his right to file objections to that Report by August 20, 2018. (ECF Nos. 21, 21-1).

Petitioner timely filed his Objections on August 15, 2018. (ECF No. 23). Thus, the Motion is ripe

for review.

   I.         LEGAL STANDARD

        A district court is required to conduct a de novo review only of the specific portions of the

Magistrate Judge’s Report to which objections are made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); see also Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Report, the Court is not required to give an

explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus,

the Court must only review those portions of the Report to which Plaintiff has made specific

written objections. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

        “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the Complaint or a mere citation to legal authorities. See Workman v. Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”


and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

        Where an objection is “nonspecific, unrelated to the dispositive portions of the Magistrate

Judge’s Report and Recommendation, or merely restate[s] . . . claims,” the Court need not conduct

any further review of that objection. Field v. McMaster, 663 F. Supp. 2d 449, 452 (D.S.C. 2009);

see also McNeil v. SC Dept. of Corrections, No. 5:12-2880-MGL, 2013 WL 1102881, at *1

(D.S.C. Mar. 15, 2013) (finding the petitioner’s objections to be without merit where the objections

were “non-specific, unrelated to the dispositive portions of the Magistrate Judge’s Report, and

consist[ed] of a reassertion of the arguments” made in the petition); Arbogast v. Spartanburg Cty.,

No. 07:11-cv-00198-GRA, 2011 WL 5827635, at *2 (D.S.C. Nov. 17, 2011) (finding that the

plaintiff’s objections were not specific where the objections were “general and conclusory in that

they merely reassert[ed] that his conviction was wrongful.”).

        Because Respondent has presented to the Court matters outside the pleadings, which the

Court did not exclude, Respondent’s motion to dismiss shall be treated as one for summary

judgment. 2




2
  The Court notes that much of the information contained in Respondent’s declaration and exhibits is
referenced in the Petition; however, out of an abundance of caution, the Court will treat the motion as one
for summary judgment.
   II.      DISCUSSION

         The entirety of Petitioner’s arguments and objections can be distilled into one allegation:

that the Bureau of Prisons (“BOP”) abused its discretion in denying Petitioner’s application for

nunc pro tunc designation by failing to contact the judge who conducted his federal sentencing

pursuant to the statutory factors articulated in 18 U.S.C. § 3621(b). (ECF No. 23). Although

Petitioner broadly alleges that the BOP did not address “these statutory factors,” he only

specifically objects to the BOP’s treatment of Factor 4, which requires the BOP to consider

statements made by the sentencing court in making its nunc pro tunc determination. (ECF No. 23

at 7). With respect to Petitioner’s challenge to the BOP’s denial of his request for a nunc pro tunc

designation, the Court finds that the BOP did not abuse its discretionary authority in denying

Petitioner’s request.

         Federal statute mandates that “[a] sentence to a term of imprisonment commences on the

date the defendant is received in custody awaiting transportation to, or arrives voluntarily to

commence service of sentence at, the official detention facility at which the sentence is to be

served.” 18 U.S.C. § 3585. The BOP is prohibited from applying any prior custody credit toward

a federal sentence unless the prior time served was a result of (1) the offense for which the current

sentence was imposed or (2) a charge for which the petitioner was arrested after the commission

of the offense for which the current sentence was imposed. 18 U.S.C. § 3585(b).

         Moreover, § 3585(b) prohibits the BOP from applying prior custody credit toward the

federal sentence if the prisoner already received the credit toward another sentence. Id.; see, e.g.,

United States v. Brown, 977 F.2d 574, 1992 WL 237275, at *1 (4th Cir. 1992) (unpublished table

decision) (citing 18 U.S.C. § 3585(b)) (“[A] defendant may receive credit against his federal

sentence for time spent in official detention prior to the date his sentence commences unless it has
been credited against another sentence.”). As a result, in enacting § 3585(b), “Congress made clear

that a defendant could not receive a double credit for his detention time.” United States v. Wilson,

503 U.S. 329, 337 (1992).

       An inmate in non-federal custody may have his federal sentence commence the date it is

imposed if the BOP makes a nunc pro tunc designation under 18 U.S.C. § 3621(b), which allows

the non-federal facility to serve as a place for service of the federal sentence. Barden v. Keohane,

921 F.2d 476, 483 (3d Cir. 1990). Section 3621(b) enumerates the following factors for the BOP

to consider in making a nunc pro tunc designation: (1) the resources of the non-federal facility; (2)

the nature and circumstances of the offense; (3) the history and characteristics of the prisoner; (4)

any statement by the sentencing court; and (5) any pertinent policy statement issued by the

Sentencing Commission pursuant to 28 U.S.C. § 994(a)(2). 18 U.S.C. § 3621. While under no

obligation to grant a nunc pro tunc designation request, the BOP is to consider the language of the

federal and state judgments, the state sentence data record to include jail credit, and “any other

pertinent information relating to the federal and state sentences.” BOP Program Statement

5160.05(9)(b)(4)(b). The BOP is afforded wide latitude in exercising its delegated authority under

§ 3621(b). Barden, 921 F.2d at 483; Trowell v. Beeler, No. 04-6531, 2005 WL 1181858, at *2 (4th

Cir. May 19, 2005) (unpublished). Further, the BOP's decision to grant or deny a nunc pro tunc

designation is subject to judicial review only for the purposes of abuse of discretion. Barden, 921

F.2d at 478.

       According to the record, the BOP exercised its broad discretion in denying Petitioner’s

nunc pro tunc application after it applied the BOP Program Statement § 5160.05 and the five

statutory factors from 18 U.S.C. § 3621(b), particularly Factor 4, because it contacted the

sentencing court and considered that court’s recommendation. (ECF No. 21 at 13). On April 14,
2017, the BOP sent correspondence to the federal sentencing court to obtain the sentencing court’s

opinion regarding the granting of a retroactive nunc pro tunc designation due to the sentencing

court’s silence as to whether the sentence should run consecutively or concurrently to Petitioner’s

state sentence. (ECF No. 11-2 at 3 ¶ 5, 4 ¶ 9). The sentencing court responded, directing that

Petitioner’s federal term run consecutive to his state term. Id. On May 3, 2017, the BOP denied

Petitioner’s request for a retroactive nunc pro tunc designation “after a review of the Factors Under

18 U.S.C. 3621(b).” Id. at 4 ¶ 10.

       Petitioner argues that because the sentencing court did not articulate whether his sentence

would run consecutively or concurrently at the time of sentencing, the BOP should have contacted

the Honorable Henry F. Floyd, the sentencing judge who is no longer a district judge, instead of

the Honorable Bruce H. Hendricks, to whom Petitioner’s case was transferred. (ECF Nos. 1-1 at

4, 23 at 7-8). However, the statute in question does not specify which particular judge of the

sentencing court must be contacted; rather, it instructs the BOP to consider statements by the

sentencing court. 18 U.S.C. § 3621. Consequently, Petitioner’s argument that the BOP did not

contact the sentencing court is clearly without merit and it was proper for the BOP to consider

Judge Hendricks’ statement.

       Additionally, the law is clear that “[m]ultiple terms of imprisonment imposed at different

times run consecutively unless the court orders that the terms are to run concurrently.” 18 U.S.C.

§ 3584(a). Even though the sentencing court was initially silent as to whether Petitioner’s sentence

was to run consecutively or concurrently with his state sentence (ECF No. 11-2 at 3 ¶ 5), the

sentencing court’s silence means Petitioner’s sentences were presumptively consecutive. Even

further, upon the BOP’s request, the federal sentencing court clarified its intention that the federal
sentence run consecutive to Petitioner’s state term. (ECF No. 11-2 at 4 ¶ 9). Thus, it is clear that

the sentences are meant to run consecutively.

           It is worth noting that Petitioner, on the one hand, argues the BOP abused its discretion by

failing to contact the sentencing judge pursuant to 18 U.S.C. § 3621 (ECF No. 23 at 7-8) while

arguing, on the other hand, that the BOP abused its discretion by following the statutory instruction

and BOP Program Statement § 5160.05 and considering federal and state judgments in making its

nunc pro tunc determination (ECF No. 23 at 4-5). However, Petitioner cannot have it both ways.

Petitioner even seems to insinuate that the Report erroneously allows the BOP to avoid considering

the five statutory factors found in 18 U.S.C. § 3621 by considering instead the language of federal

and state judgments (ECF No 23 at 4-5), but Factor 4 clearly instructs the BOP to consider court

judgments when making its nunc pro tunc determination. See 18 U.S.C. § 3621. The Court finds

that the BOP properly followed statutory directives and program rules, and thus did not abuse its

discretion, in denying Petitioner’s request for a nunc pro tunc designation. 3

    III.      CONCLUSION

           After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Magistrate Judge’s

Report (ECF No. 21). Therefore, Respondent’s Motion (ECF Nos. 11, 12) is granted and




3
  To the extent Petitioner argues he is entitled to credit on his federal sentence for the time he spent in
federal custody when he was borrowed from state officials pursuant to the writ of habeas corpus ad
prosequendum, a prisoner is not “in custody” when he appears in another jurisdiction’s court pursuant to a
writ of habeas corpus ad prosequendum; he is merely “on loan” to that jurisdiction. Stewart v. Bailey, 7
F.3d 384, 389 (4th Cir. 1993) (citing Thomas v. Whalen, 962 F.2d 358, 361 n.3 (4th Cir. 1992)).
Additionally, a prisoner is not entitled to prior custody credit for time spent in federal detention pursuant to
a writ of habeas corpus ad prosequendum, when the time period was credited against his state sentence.
Williamson v. Pettiford, C/A No. 8:07-3739 HMH-BHH, 2008 WL 2076664, at *3–4 (D.S.C. May 9, 2008).
Petitioner’s Petition (ECF No. 1) is dismissed with prejudice.


       IT IS SO ORDERED.


       March 22, 2019                                       Joseph F. Anderson, Jr.
       Columbia, South Carolina                             United States District Judge
